IN THE COURT OF APPEALS OF THE STATE OF MISSISSIPPI

                               NO. 2013-CP-01976-COA

SAM BRADFORD, SR. A/K/A SAM BRADFORD                                       APPELLANT

v.

STATE OF MISSISSIPPI                                                         APPELLEE

DATE OF JUDGMENT:                         10/09/2013
TRIAL JUDGE:                              HON. LAMAR PICKARD
COURT FROM WHICH APPEALED:                JEFFERSON COUNTY CIRCUIT COURT
ATTORNEY FOR APPELLANT:                   SAM BRADFORD SR. (PRO SE)
ATTORNEY FOR APPELLEE:                    OFFICE OF THE ATTORNEY GENERAL
                                          BY: BARBARA WAKELAND BYRD
NATURE OF THE CASE:                       CIVIL - POST-CONVICTION
                                          COLLATERAL RELIEF
TRIAL COURT DISPOSITION:                  DENIED MOTION FOR JUDGMENT ON
                                          THE PLEADINGS
DISPOSITION:                              AFFIRMED: 02/10/2015
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

       BEFORE GRIFFIS, P.J., CARLTON AND JAMES, JJ.

       GRIFFIS, P.J., FOR THE COURT:

¶1.    Sam Bradford Sr. appeals the Jefferson County Circuit Court’s dismissal of his motion

for post-conviction collateral relief (PCCR) for lack of jurisdiction. We affirm.

                       FACTS AND PROCEDURAL HISTORY

¶2.    After a jury trial, Bradford was convicted of murder and sentenced to life

imprisonment in the custody of the Mississippi Department of Corrections (MDOC). He

then filed a direct appeal arguing the verdict was against the overwhelming weight of the

evidence because no reasonable jury could have convicted him of anything other than
manslaughter. This Court affirmed his conviction. See Bradford v. State, 910 So. 2d 1232,

1234 (¶11) (Miss. Ct. App. 2005).

¶3.    Thereafter, Bradford filed an application for leave to proceed in the circuit court with

the Mississippi Supreme Court. On February 22, 2007, the supreme court denied his request.

The supreme court found that the issues raised by Bradford either were raised on direct

appeal or could have been raised. As a result, those issues were procedurally barred. The

supreme court further found that Bradford's claim that his sentence was illegal was without

merit. A second application for leave to proceed in the trial court was also denied by the

supreme court on March 3, 2011.

¶4.    Nevertheless, on December 5, 2011, Bradford filed a motion to vacate and set aside

his murder conviction and to resentence him for manslaughter in the circuit court. The court

treated his motion as a request for post-conviction collateral relief. On December 29, 2011,

the circuit court found Bradford's motion was time-barred and barred as a successive writ;

thus, his motion was dismissed. In addition, the circuit court sanctioned Bradford $250 and

prohibited him from filing any additional PCCR motions until he either paid the $250 or was

granted permission from the supreme court to file an additional PCCR motion.

¶5.    On January 13, 2012, Bradford filed a motion for relief from the judgment pursuant

to Mississippi Rule of Civil Procedure 60(b)(4). The circuit court again treated the motion

as one for post-conviction collateral relief. The court denied this motion as time-barred and

as a successive writ. Bradford appealed arguing his murder conviction should be vacated,

and he should be resentenced for manslaughter. This Court affirmed the circuit court's

                                              2
dismissal of Bradford's PCCR motion because the circuit court lacked jurisdiction. Bradford

v. State, 116 So. 3d 164, 166 (¶9) (Miss. Ct. App. 2012).

¶6.    Then, on October 7, 2013, Bradford filed a motion for a judgment on the pleadings

in the circuit court. The circuit court dismissed it for lack of jurisdiction. Bradford appeals

this decision and argues that the dismissal violates his state and federal constitutional rights.

He also argues again that his murder conviction should be vacated and that he should be

resentenced for manslaughter.

                                        DISCUSSION

¶7.    In reviewing a trial court's decision to deny a motion for post-conviction relief, the

standard of review is clear. “The trial court's denial will not be reversed absent a finding that

the trial court's decision was clearly erroneous.” Smith v. State, 806 So. 2d 1148, 1150 (¶3)

(Miss. Ct. App. 2002). When issues of law are raised, the proper standard of review is de

novo. Brown v. State, 731 So. 2d 595, 598 (¶6) (Miss. 1999). Further, this Court will affirm

the summary dismissal of a PCCR motion if the movant fails to demonstrate “a claim

procedurally alive substantially showing the denial of a state or federal right.” Robinson v.

State, 19 So. 3d 140, 142 (¶6) (Miss. Ct. App. 2009).

¶8.    Article 3, Section 21 of the Mississippi Constitution states: “The privilege of the writ

of habeas corpus shall not be suspended, unless when in the case of rebellion or invasion, the

public safety may require it, nor ever without the authority of the legislature.”           The

Mississippi Legislature addressed habeas corpus in the Mississippi Uniform Post-Conviction

Collateral Relief Act. This Court has explained:

                                               3
       The Mississippi Uniform Post-Conviction Collateral Relief Act “repealed
       post-conviction use of habeas corpus and implemented a motion framework
       specifically for post-conviction collateral review of challenges to convictions
       or sentences, as opposed to pre-conviction challenges.” A petition for habeas
       corpus is still a viable option in limited circumstances, such as a challenge of
       the denial of bail pending an appeal, but “purely collateral post-conviction
       remedies attacking a judgment of conviction or sentence should be sought
       under authority of the Post-Conviction Collateral Relief Act since that Act, in
       the pure post-conviction collateral relief sense, is arguably ‘post-conviction
       habeas corpus renamed.’”

Putnam v. Epps, 963 So. 2d 1232, 1234 (¶5) (Miss. Ct. App. 2007) (internal citations

omitted). Therefore, motions for post-conviction relief must satisfy the confines of the

Mississippi Uniform Post-Conviction Collateral Relief Act.

¶9.    Permission from the Mississippi Supreme Court must be obtained in order to seek

post-conviction relief in the circuit court when a case is affirmed on direct appeal. Miss.

Code Ann. § 99-39-7 (Supp. 2014). Also, the dismissal or denial by the supreme court of an

application for leave to proceed in the trial court is a final judgment and bars successive

applications under the statute. Miss. Code Ann. § 99-39-27(9) (Supp. 2014). Here, Bradford

filed his motion for a judgment on the pleadings without permission of the supreme court.

Therefore, we affirm the chancellor's decision that it lacked jurisdiction.

¶10. THE JUDGMENT OF THE JEFFERSON COUNTY CIRCUIT COURT IS
AFFIRMED. ALL COSTS OF THIS APPEAL ARE ASSESSED TO JEFFERSON
COUNTY.

   LEE, C.J., IRVING, P.J., BARNES, ISHEE, ROBERTS, CARLTON,
MAXWELL, FAIR AND JAMES, JJ., CONCUR.




                                              4